Motion to amend remittitur granted. Return of remittitur requested and, when returned, it will be amended by adding thereto the following: Upon the appeal herein there was presented and necessarily passed upon the following question under the Constitution of the United States, viz.: Whether the rights of defendant under the Fourteenth Amendment were violated. Defendant contended that the trial court and the prosecuting *961Assistant District Attorney failed to correct knowingly false testimony by a material witness for the People who had lied when he testified that he had no reason, to expect leniency regarding a charge then pending against him in exchange for his testimony at appellant’s trial. The Court of Appeals considered this contention and held that there was no violation of defendant’s constitutional rights. [See 34 N Y 2d 862.]